Coxe, J.,
(after staling the fads as a hove.') An injunction should not issue at this stage of the litigation, for the following reasons: First. The *676patent has never been adjudicated, and the proof of public acquiescence is inadequate. Second. There is a controversy upon the question of infringement. Third. The structures complained of have been made by the defendants since 1886, without opposition from the owners of the patent. Fourth. The complainants have owned the patent for about three months only. It is hardly possible, therefore, that they have built up an extensive business under it. Fifth. The defendants have been for years in the business, and will be seriously injured by an injunction. Sixth. There is no proof that the defendants are pecuniarily irresponsible. Seventh. The instrument of which an estoppel is predicated was executed by one of the defendants only, and it is, at least, doubtful whether the other defendants, Avho did not sign it, can be bound by its provisions. The motion is denied.